DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “the plunger slot configured to allow a syringe body of the syringe to pass therethrough.”  However, the plunger slot 126 as described in the specification appears to allow the plunger to pass therethrough ([0039]).  It is unclear how the plunger slot would be for passage of the syringe body.  For purposes of the rejection the claim is interpreted such that the plunger slot accommodates the plunger.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0281965 A1) in view of Peterson et al. (US 2021/0236719 A1).
With regard to claim 1, Kamen et al. teach a syringe pump comprising: a syringe pump body defining a syringe body recess (Fig. 30 at 506) and a syringe plunger recess (Fig. 32 in the area generally indicated by 524 between 522 and 520 where plunger 544 is held), wherein the syringe body recess and the syringe plunger recess are configured to cooperatively receive a syringe (Fig. 33 syringe 504); a flange clamp (Figs. 30 and 31 member 520) coupled to a mating surface of the syringe pump body disposed between the syringe body recess and the syringe plunger recess (Figs. 29, 30 mating surface is the end face of 501 to which 520 is attached), wherein the flange clamp is configured to be spaced apart from the mating surface to receive a syringe flange of the syringe (Figs. 29 and 32, [0324], [0330], [0483], [0486]); and a sensing switch (Fig. 62 member 700, [0486]).  Kamen et al. discloses flange detection sensor 700 may be a switch or other sensor which operates in a binary manner to indicate whether a flange is being held by the clip ([0486]).  Kamen et al. do not specifically disclose the switch to extend through the mating surface and be closed when the flange clamp is in contact with the switch and open when the clamp is spaced apart.  Rather in Kamen et al. it appears that the flange itself closes/blocks the switch/sensor when it is inserted.  However, Peterson et al. teach a syringe pump system which includes detection of the syringe flange in which when the flange is inserted the flange clamp moves outwardly away from the pump to active the sensor for detecting flange insertion (Figs. 4A, 4B, clamp 130, sensor 136, [0049], [0050], the flag 140 moves from a position over optical sensor 138 to away from optical sensor 138).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate a flange clamp as in Peterson et al. and to sense in the opposite manner such that the sensor is in a closed state when the clamp is in contact and in an open space when the flange is in a spaced relationship in Kamen et al. as in Peterson et al. as Peterson et al. teach this is to be an effective equivalent means for detecting a flange.  As combined the structure form Peterson et al. which moves the clamp would be incorporated to move the flange of Kamen et al.  Further there are a limited number of options when using binary sensing/switching and one of ordinary skill would be able to position the switch and structures accordingly to yield the desired on/off indications.  In both references the sensing occurs in a binary manner, except the references operate in opposing states.  In Kamen et al. the switch/sensing is closed when the flange is inserted and in Peterson et al. the sensing is closed when the flange clamp is in its starting position before being spaced by the insertion of the flange.  As Kamen et al. teach equivalently using a switch or optical sensor, when using the flange as in Petersen et al. and switching the sensor states as combined above, this would result in the switch being closed by the flange clamp and opened when the flange clamp is moved due to insertion of the flange. Kamen et al. do not show details of the switch structure, however, in order for it to be actuated such that it is closed by the flange clamp and open when the clamp is moved it would need to be provided in contact with the mating surface.  To provide the switch in this location it would either need to be on top of the mating surface or extending through the mating surface.  As there are a finite number of options for which to incorporate the switch into the mating surface of the body it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the switch through the mating surface in Kamen et al. as this would yield the same predictable result and provide the additional benefit of streamlining the size.  One of ordinary skill would readily understand how to structurally incorporate such a switch with expected success.
With regard to claims 2 and 3, Kamen et al. teach a syringe clamp 518 (Figs. 29 and 33, [0329], [0339], 518 rotates to lock the barrel and hold positions of 518) and position sensors 1540 which indicates if the holder is in the open position, which would necessarily detect a rotated position of 518 ([0500]-[0505]).
 	With regard to claim 4, see the actuator 548 (Fig. 34, [0338], [0340]-[0344]).
With regard to claim 5, see clamp members 526 and 528 (Figs. 33 and 34, [0343], [0344]).
With regard to claim 6, see clamp position sensor 588 (Fig. 37, [0352]-[0355]).
With regard to claims 7-9, see the clamp as shown in Fig. 30 which shows the rounded plunger slot, this portion is taken as the clamp extension and receives the plunger as shown in Fig. 31.  As combined with Peterson et al. the clamp deflects away from the mating surface when the flange is inserted.
With regard to claims 10 and 11, see Peterson et al. structures 134A, 134B, and 132 which fasten the flange clamp and facilitate the movement of the clamp (Fig. 4A).  134A is taken as a fastener and 134B is taken as a bearing block within the pump body.
With regard to claim 13, Kamen et al. teach a method comprising: providing a syringe pump (Fig. 28 member 500) configured to actuate a syringe, wherein the syringe pump comprises a syringe body recess (Fig. 30 at 506) and a syringe plunger recess (Fig. 32 in the area generally indicated by 524 between 522 and 520 where plunger 544 is held); depressing a sensing switch to place the sensing switch in a closed state ([0486], Fig. 62 member 700), wherein a flange clamp (Figs. 30 and 31 member 520) is coupled to a mating surface and the mating surface is disposed between the syringe body recess and the syringe plunger recess (Figs. 29, 30 mating surface is the end face of 501 to which 520 is attached); and preventing actuation of the syringe via the syringe pump in response to the state of the sensing switch ([0486] an alarm is triggered if actuation is attempted but the syringe is not detected as inserted as detect via the various sensors, [0504], [0505] when alarms are generated, like the alarm 700, therapy may not be initiated).  Kamen et al. do not disclose that the clamp places the switch in the closed state.  Rather in Kamen et al. it appears that the flange itself closes/blocks the switch/sensor when it is inserted.  However, Peterson et al. teach a syringe pump system which includes detection of the syringe flange in which when the flange is inserted the flange clamp moves outwardly away from the pump to active the sensor for detecting flange insertion (Figs. 4A, 4B, clamp 130, sensor 136, [0049], [0050], the flag 140 moves from a position over optical sensor 138 to away from optical sensor 138).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate a flange clamp as in Peterson et al. and to sense in the opposite manner such that the sensor is in a closed state when the clamp is in contact and in an open space when the flange is in a spaced relationship in Kamen et al. as in Peterson et al. as Peterson et al. teach this is to be an effective equivalent means for detecting a flange.  As combined the structure form Peterson et al. which moves the clamp would be incorporated to move the flange of Kamen et al.  Further there are a limited number of options when using binary sensing/switching and one of ordinary skill would be able to position the switch and structures accordingly to yield the desired on/off indications.  In both references the sensing occurs in a binary manner, except the references operate in opposing states.  In Kamen et al. the switch/sensing is closed when the flange is inserted and in Peterson et al. the sensing is closed when the flange clamp is in its starting position before being spaced by the insertion of the flange.  As Kamen et al. teach equivalently using a switch or optical sensor, when using the flange as in Petersen et al. and switching the sensor states as combined above, this would result in the switch being closed by the flange clamp and opened when the flange clamp is moved due to insertion of the flange.
With regard to claim 14, see the syringe as introduced in Fig. 34.  The flange clamp would be spaced away as combined above.  If the switch and other sensors indicate proper placement of the syringe actuation may occur (see at least, [0486], [0504], [0505]).
With regard to claims 15 and 16, Kamen et al. teach a syringe clamp 518 (Figs. 29 and 33, [0329], [0339], 518 rotates to lock the barrel and hold positions of 518) and position sensors 1540 which indicates if the holder is in the open position, if the clamp is not in the engaged positioned initiation is prevented ([0500]-[0505]).
With regard to claim 17 and 18, see clamp members 526 and 528 (Figs. 33 and 34, [0343], [0344]) and clamp position sensor 588 which triggers an alarm to prevent actuation if the plunger is not clamped properly (Fig. 37, [0352]-[0355], [0486], [0504], [0505]).
With regard to claims 19 and 20, Kamen et al. teach a syringe pump assembly comprising: a syringe comprising: a syringe body (Fig. 34 member 504) defining a syringe port (Fig. 34 member 552); a syringe flange extending from the syringe body (Fig. 34 member 542); and a syringe plunger extending into the syringe body (Fig. 34 member 544), wherein the syringe plunger and the syringe body define a volume in fluid communication with the syringe port (Fig. 34); and a syringe pump comprising: a syringe pump body (Fig. 28 member 500) defining a syringe body recess (Fig. 30 at 506) and a syringe plunger recess (Fig. 32 in the area generally indicated by 524 between 522 and 520 where plunger 544 is held), wherein the syringe body recess and the syringe plunger recess receive the syringe (Fig. 34); a flange clamp (Figs. 30 and 31 member 520) coupled to a mating surface of the syringe pump body disposed between the syringe body recess and the syringe plunger recess (Figs. 29, 30 mating surface is the end face of 501 to which 520 is attached), wherein the syringe flange is disposed between the mating surface and the flange clamp (Figs. 29 and 32, [0324], [0330], [0483], [0486]); and a sensing switch (Fig. 62 member 700, [0486]).  Kamen et al. discloses flange detection sensor 700 may be a switch or other sensor which operates in a binary manner to indicate whether a flange is being held by the clip ([0486]).  Kamen et al. do not specifically disclose the switch to extend through the mating surface and be closed when the flange clamp is in contact with the switch and open when the clamp is spaced apart.  Rather in Kamen et al. it appears that the flange itself closes/blocks the switch/sensor when it is inserted.  However, Peterson et al. teach a syringe pump system which includes detection of the syringe flange in which when the flange is inserted the flange clamp moves outwardly away from the pump to active the sensor for detecting flange insertion (Figs. 4A, 4B, clamp 130, sensor 136, [0049], [0050], the flag 140 moves from a position over optical sensor 138 to away from optical sensor 138).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to operate a flange clamp as in Peterson et al. and to sense in the opposite manner such that the sensor is in a closed state when the clamp is in contact and in an open space when the flange is in a spaced relationship in Kamen et al. as in Peterson et al. as Peterson et al. teach this is to be an effective equivalent means for detecting a flange.  As combined the structure form Peterson et al. which moves the clamp would be incorporated to move the flange of Kamen et al.  Further there are a limited number of options when using binary sensing/switching and one of ordinary skill would be able to position the switch and structures accordingly to yield the desired on/off indications.  In both references the sensing occurs in a binary manner, except the references operate in opposing states.  In Kamen et al. the switch/sensing is closed when the flange is inserted and in Peterson et al. the sensing is closed when the flange clamp is in its starting position before being spaced by the insertion of the flange.  As Kamen et al. teach equivalently using a switch or optical sensor, when using the flange as in Petersen et al. and switching the sensor states as combined above, this would result in the switch being closed by the flange clamp and opened when the flange clamp is moved due to insertion of the flange. Kamen et al. do not show details of the switch structure, however, in order for it to be actuated such that it is closed by the flange clamp and open when the clamp is moved it would need to be provided in contact with the mating surface.  To provide the switch in this location it would either need to be on top of the mating surface or extending through the mating surface.  As there are a finite number of options for which to incorporate the switch into the mating surface of the body it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the switch through the mating surface in Kamen et al. as this would yield the same predictable result and provide the additional benefit of streamlining the size.  One of ordinary skill would readily understand how to structurally incorporate such a switch with expected success.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0281965 A1) in view of Peterson et al. (US 2021/0236719 A1) as applied to claim 1 above, and further in view of Takatsuka et al. (US 2011/0190693).
With regard to claim 12, Kamen et al. teach a device substantially as claimed but does not disclose a sealing label over the switch.  However, Takatsuka et al. teach a switch covered with a waterproof seal (Fig. 2A exemplary member 180, [0056]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a waterproof seal over the switch of Kamen et al. as Takatsuka et al. teach this is beneficial for waterproofing and would protect the electronic components.  Such a seal would be flexible to be moved to actuate the switch and one of ordinary skill in the art would understand such a waterproof material to be an elastomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783